Citation Nr: 0126200	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  00-02 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased evaluation for psychiatric 
disability, currently rated as 50 percent disabling.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
December 1945.  He is a combat veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1999 and later rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut, which denied service 
connection for heart disease and hypertension and which 
increased the evaluation for the service-connected 
psychiatric disability from 10 to 50 percent disabling.  In 
correspondence dated in May 2001, the veteran stated that he 
was not claiming service connection for heart disease, 
essentially withdrawing his appeal of this issue.  Hence, the 
Board will not consider the issue of service connection for 
heart disease and has classified the issues for appellate 
consideration as shown on the title page of this decision.  
See 38 C.F.R. § 20.204 (2001).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim of entitlement to an increased 
rating for psychiatric disability has been obtained.  

2.  The service-connected psychiatric disorder is manifested 
primarily by survivor guilt with recollections of experiences 
in service, occasional auditory hallucinations, occasional 
passive suicidal ideation without plan, some memory loss, 
depression, and anxiety that produce occupational and social 
impairment with reduced reliability and productivity.  

3.  The service-connected psychiatric disorder is not shown 
to be productive of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood due to such symptoms as 
suicidal ideation; obsessional rituals that interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for the 
service-connected psychiatric disability are not met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, redefined VA's duty to assist a veteran in the 
development of a claim.  On August 29, 2001, the final rules 
to amend VA adjudication regulations to implement the 
provisions of the VCAA were published in the Federal 
Register.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The regulations pertinent to this appeal were 
effective from November 9, 2000, the effective date of the 
VCAA.  Id.  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claim for an 
increased evaluation for his service-connected psychiatric 
disorder.  He has been provided with a VA psychiatric 
examination to determine the current severity of his 
psychiatric disability.  The veteran and his representative 
have been provided with a statement of the case and 
supplemental statement of the case that discuss the pertinent 
evidence and the laws and regulations related to the 
increased rating claim and that essentially notify them of 
the evidence needed by the veteran to prevail on this claim.  
There is no identified evidence that has not been accounted 
for, and the veteran's representative has submitted written 
argument in support of the appeal.  

In a May 2001 letter, the RO notified the veteran of the 
evidence needed to substantiate his claim under the VCAA, and 
in correspondence dated later the same month, the veteran 
reported that he had no additional evidence to submit.  Under 
the circumstances, the Board finds that the veteran has been 
provided with adequate notice of the evidence needed to 
successfully prove his increased rating claim.  The Board 
further finds that there is no prejudice to him by appellate 
consideration of his increased rating claim at this time 
without a remand of the case to the RO in order to provide 
additional assistance to him under the provisions of the VCAA 
or to give the representative another opportunity to present 
additional evidence or argument.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Hence, no further assistance to the veteran 
is required to fulfill VA's duty to assist him in the 
development of his claim for an increased rating for his 
service-connected psychiatric disorder.  

Factual Background

A May 1957 rating decision granted service connection for 
anxiety reaction with hysterical amblyopia.  A 10 percent 
rating was assigned for this condition, effective from June 
1956.  

VA medical reports show that the veteran was treated and 
evaluated for psychiatric problems in 1999, 2000, and 2001.  
These records show that the veteran receives continuous group 
therapy and medication for post-traumatic stress disorder 
(PTSD).  

In September 1999, the veteran underwent a VA psychiatric 
examination.  He reported that he had been married for 53 
years and lives with his wife and that he had worked as a 
machinist until his retirement 13 years previously, 
reportedly in the aftermath of a heart attack.  He was 
adequately groomed and on time for his examination.  He had 
fluent goal-directed spontaneous speech that was logical.  He 
denied any history of racing thoughts, but he seemed to have 
a mild poverty of thought content with decreased production 
of spontaneous speech.  Thought content was significant for 
obvious and severe survivor guilt, and traumatic memories 
were clearly salient for him.  He experienced auditory 
hallucinations intermittently that were not related to 
combat.  There was no active suicidal ideation evident, but 
there was passive suicidal ideation with no plan to act on 
it.  He was oriented to time and place.  He was able to 
register 3/3 words initially but recalled 0/3 words at 5 
minutes.  With a hint, he was able to recall 2/3 words.  He 
demonstrated some decreased concentration during the 
interview.  His mood was depressed, and his affect was 
appropriate to mood.  The Axis I diagnoses were PTSD, severe 
and chronic, due to combat exposure; and depressive disorder, 
not otherwise specified (NOS).  The Global Assessment of 
Functioning (GAF) on Axis V was 43.  The GAF is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.'"  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting the Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) (DSM-IV)).  

The veteran testified at a hearing in February 2000.  His 
testimony was to the effect that his PTSD was more severe 
than rated by VA.  

A VA report reveals that when the veteran was seen as an 
outpatient in February 2000, his visual acuity in the right 
eye was 20/50; he had light perception in the left eye.  

A report of the veteran's VA group therapy in May 2001 shows 
that he was alert and fully oriented.  His speech was 
spontaneous, coherent, and goal directed.  His affect was 
responsive and appropriate to the content of the discussion.  
His mood was anxious.  

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represents, as 
far as can practicably be determined, the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.2, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the current level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The Board notes that the service-connected psychiatric 
disability has been variously diagnosed as anxiety reaction 
with hysterical amblyopia, anxiety disorder with hysterical 
amblyopia, and PTSD.  However, the diagnosed mental disorders 
are evaluated under the same formula for rating mental 
disorders, and the specific medical term used is not 
determinative of the outcome of this appeal, except to the 
extent that a higher rating would be warranted if the 
service-connected disability were rated on its organic 
component.  As noted below, that is not the case here.  

PTSD that produces total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name will be rated 100 percent disabling.  PTSD that 
produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals that interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships will be rated 70 percent 
disabling.  PTSD that produces occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships will be rated 50 percent.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

The May 1957 rating decision granted service connection for 
anxiety reaction with hysterical amblyopia.  When a single 
disability has been diagnosed both as a physical and as a 
mental condition, the disability will be evaluated using the 
diagnostic code that represents the dominant (more disabling) 
aspect of the condition.  38 C.F.R. § 4.126(d).  In this 
case, the 50 percent rating for PTSD is higher than any 
evaluation that may be assigned for an eye condition with 
visual acuity in the right eye of 20/50 and light perception 
in the left eye, as noted on the report of the veteran's VA 
treatment in February 2000.  Under the circumstances, the 
Board will evaluate the veteran's psychiatric condition with 
amblyopia as a mental disorder, currently classified as PTSD.  

The VA medical records show that the veteran has been 
receiving continuous treatment with group therapy and 
medication for his psychiatric problems since 1999.  The 
report of his VA psychiatric examination in 1999 reveals that 
he has been married for more than 50 years, that he lives 
with his wife, and that he was gainfully employed until his 
retirement in the 1980's.  At the time of this psychiatric 
examination, his PTSD was manifested primarily by survivor 
guilt with recollections of experiences in service, 
occasional auditory hallucinations, occasional passive 
suicidal ideation without plan, some memory loss, and 
depression.  A VA report of his group therapy in May 2001 
reveals that he was alert and fully oriented.  At that time, 
his speech was spontaneous, coherent, and goal-directed, his 
affect was responsive and appropriate to the content of the 
discussion, and his mood was anxious.  

The veteran's GAF at the time of the 1999 VA psychiatric 
examination was 43.  A GAF of 43 is indicative of serious 
impairment in social, school or occupational functioning 
under the provisions of DSM IV, which is to be used in the 
evaluation of the veteran's PTSD.  38 C.F.R. § 4.125(a).  

While the veteran's testimony is to the effect that his PTSD 
is more severe than rated by VA, a review of all the evidence 
shows that this disorder is manifested primarily by survivor 
guilt with recollections of experiences in service, 
occasional auditory hallucinations, occasional passive 
suicidal ideation without a plan, some memory loss, 
depression, and anxiety that produce occupational and social 
impairment with reduced reliability and productivity.  The 
evidence does not show manifestations of PTSD that produce 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood due to such symptoms as suicidal ideation; 
obsessional rituals that interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or an inability to establish and maintain effective 
relationships.  Thus, symptoms that equal or more nearly 
approximate the criteria for a 70 percent evaluation under 
Diagnostic Code 9411 are not demonstrated.  

The Board finds that the preponderance of the evidence is 
against the claim for an increased rating for the service-
connected psychiatric disorder.  Where the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
Schoolman v. West, 12 Vet. App. 307, 311 (1999); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

An increased evaluation for the service-connected psychiatric 
disability is denied.  


REMAND

The service medical records do not show the presence of 
hypertension.  When examined for service entrance, the 
veteran's blood pressure was 106/70.  The report of his 
separation examination in December 1945 shows a blood 
pressure reading of 118/60.  Chest X-rays throughout service 
were negative for pathology indicative of the presence of 
hypertension.  

The veteran underwent a VA medical examination in August 
1956.  His blood pressure was 125/80, sitting; 135/90, 
standing; and 125/80, two minutes after exercise.  A chest X-
ray showed that the heart was not enlarged.  Funduscopic 
examination of the eyes was essentially negative.  
Hypertension was not diagnosed.  

VA medical records show that the veteran was treated and 
evaluated for various conditions in the late 1980's, 1990's, 
2000, and 2001.  The more salient medical reports concerning 
the disabilities being considered in this appeal are 
discussed in the appropriate sections of this decision.  
These medical records show the presence of hypertension since 
1988, which has been treated with medication.  

The veteran underwent a VA medical examination in April 1999.  
A history of hypertension for over 20 years was noted.  It 
was noted that his hypertension appeared to be well 
controlled and that no specific additional evaluation was 
necessary.  The examiner remarked that although the veteran 
did not have documented evidence of coronary artery disease, 
it was possible that his anxiety disorder was contributing to 
symptoms of chest pain, which might be due to cardiac as well 
as noncardiac causes.  The primary therapy, the examiner 
said, would be targeted at his anxiety.  

The veteran testified at a hearing in February 2000.  His 
testimony was to the effect that his hypertension was caused 
or aggravated by his service-connected psychiatric disorder.  

A medical document was received in 2001.  The signatory, a 
physician and Assistant Clinical Professor of Psychiatry at 
the UCLA School of Medicine, notes that various medical 
research reports were reviewed and that based on this review, 
it was concluded that psychological factors play an important 
causative role in the development of hypertension.  It was 
further concluded that veterans with PTSD were at an 
increased risk for developing hypertension.  This would 
appear to be competent medical evidence under current 
regulations.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(a)(1).  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Although the medical document received in 2001 is general in 
nature and does not specifically link the veteran's 
hypertension to his service-connected psychiatric disability, 
it is sufficient under current law to require a VA 
examination to address the issue of secondary service 
connection.  See 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(4) 
(medical examination or opinion necessary if the evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim but where there is competent evidence of 
a current disability and an indication that the claimed 
disability may be associated with another service-connected 
disability).  

Prior to scheduling the veteran to undergo a VA examination, 
the RO should obtain and associate with the claims file all 
outstanding pertinent records, to specifically include VA 
records.  The Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from all VA facilities at 
which the veteran has been treated, and 
from any other relevant source(s) or 
facility(ies) identified by the veteran.  
This should include any pertinent records 
from the VA medical centers at West Haven 
and Newington, Connecticut, generated 
since March 8, 2001.  If any requested 
records are unavailable, or the search 
for such records otherwise yields 
negative results, that fact should be 
clearly documented in the veteran's 
claims file, and the veteran and his 
representative so notified.  The veteran 
may also submit any medical records in 
his possession, and the RO should give 
him the opportunity to do so prior to 
arranging for him to undergo VA 
examination.  

2.  After associating with the claims 
file all available records and statements 
received pursuant to the development 
requested above, the veteran should be 
afforded a VA examination to determine 
the nature and extent of any current 
hypertension.  All indicated studies 
should be performed, and all 
manifestations of current disability 
should be described in detail.  The 
examiner is requested to review the 
entire record in detail and to express an 
opinion as to whether it is at least as 
likely as not (50 percent probability) 
that any current hypertension was caused 
or permanently worsened by the veteran's 
service-connected psychiatric disability.  
The report of the examination should 
reflect whether the claims file has been 
reviewed.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  

3.  Following completion of the requested 
development and any further indicated 
development, the RO should readjudicate 
the claim of entitlement to service 
connection for hypertension, to include 
on a secondary basis taking into account 
the holding in Allen v. Brown, cited 
above.  

4.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a supplemental statement of the 
case should be issued and the veteran and 
his representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

